Title: To George Washington from Embree & Shotwell, 19 January 1789
From: Embree & Shotwell
To: Washington, George


Respected Friend 
George Washington Esqr.New York 19th January 1789 
We should have replied to thy Favour of 26th Decr sooner but waited to learn the extent of the time we could obtain a Credit for the Seed, at the price proposed; which we find to be the 1st of ⟨illegible⟩ May, If that will suit thee; we shall be carefull to forward it without delay, and a part if not the whole of the Timothy Seed, having a little on hand that we suppose of an excellent Quality. We are Respectfully Thy Assured Friends

Embree & Shotwell

